IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-30593
                          Conference Calendar



MARLON DEWAYNE BENNETT,

                                           Plaintiff-Appellant,

versus

LOUISIANA DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONS; C.M.
LENSING; THOMAS HOOPER; LEON
LANOUX; UNKNOWN STANLEY, Sgt.,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 02-CV-369
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marlon Dewayne Bennett, Louisiana prisoner # 359848,

appeals from the district court’s dismissal of his 42 U.S.C.

§ 1983 civil rights complaint as frivolous, for failure to state a

claim, and for seeking monetary relief from an immune defendant.

28 U.S.C. § 1915(e)(2)(B)(i),(ii),(iii).    Bennett also appeals the

district court’s denial of his motion to amend or alter the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30593
                                 -2-

judgment pursuant to FED. R. CIV. P. 59(e); however, he has failed

to brief the issue on appeal.    Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   Bennett argues that the prison’s

confiscation of his jars of peanut butter and jelly constitutes

a violation of due process, cruel and unusual punishment, and a

taking of property without just compensation.

     Bennett cannot raise a cognizable property deprivation claim

under 42 U.S.C. § 1983 because Louisiana provides an adequate

postdeprivation remedy for property loss claims.    See Marshall

v. Norwood, 741 F.2d 761, 763-64 (5th Cir. 1984).   Likewise,

Bennett cannot avail himself of the Due Process Clause on his

claim for just compensation as an adequate postdeprivation remedy

exists in state court.    See id. at 764.

     Bennett advances only a conclusional argument with respect

to his Eighth Amendment cruel and unusual punishment claim.     See

Brinkmann v. Dallas County Deputy Sherriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).   Similarly, Bennett fails to allege specific

facts with respect to individual prison officials to raise a

successful 42 U.S.C. § 1983 cause of action.    See Oliver

v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).    The district court

properly dismissed Bennett’s claims pursuant to 28 U.S.C.

§ 1915(e)(2)(i) and (ii).   See Berry v. Brady, 192 F.3d 504, 507

(5th Cir. 1999) (affirming 28 U.S.C. § 1915(e)(2)(B) dismissal

on any basis supported by the record).
                           No. 02-30593
                                -3-

     Bennett’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, his appeal is DISMISSED.     5TH CIR. R. 42.2.   The

district court’s dismissal of the present case and our dismissal

of this appeal count as two strikes against Bennett for purposes

of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

388 (5th Cir. 1996).   We caution Bennett that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     DISMISS APPEAL AS FRIVOLOUS; THREE-STRIKES WARNING ISSUED.